Citation Nr: 0014985	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for anal fissure, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for tinea versicolor 
of the neck, arms, trunk, and back, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
right knee injury postoperative with degenerative joint 
disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
July 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  In that these claims 
are well grounded, the VA has a duty to assist the veteran in 
the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a).  

With respect to the increased rating claims for anal fissure 
and tinea versicolor of the neck, arms, trunk, and back, the 
RO scheduled a VA examination in June 1998 as required by 
statute.  The record shows that the veteran failed to appear 
for that examination.  In an August 1998 rating action, the 
RO denied the aforenoted claims noting that the veteran 
failed to appear for the June 1998 examination which might 
have been material to the outcome of his claims.  At a 
personal hearing dated in March 1999, the veteran indicated 
that he would be willing to undergo an examination; however, 
the veteran stated that he preferred an examination conducted 
by a private physician because he was not satisfied with VA 
examinations.  The RO allowed the veteran an additional 
amount of time to submit medical evidence to support his 
claim.  The Board notes that the veteran has not submitted 
such evidence.  In a Written Brief Presentation 
(Presentation) dated in March 2000, the veteran's 
representative asserted that the veteran was not adequately 
notified of the consequences of his failure to appear for 
previously scheduled examinations as required by 38 C.F.R. 
§ 3.655 (1999) and requested that this matter be remanded for 
the purpose of providing the veteran an examination to 
determine the level of severity of the disabilities at issue.  
The Board notes that examinations specifically for the 
service-connected anal fissure and skin disorder have not 
been conducted since the 1980s.  

As to the claim for an increased rating for right knee 
disability, the veteran underwent a VA examination in April 
1998.  The Board notes, however, that the examination did not 
provide a full assessment of functional impairment of right 
knee due to pain.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, the veteran testified at the March 1999 
hearing that the symptoms associated with the right knee 
disorder have increased in severity within the past one to 
two years.  Based on the foregoing the Board is of the view 
that a VA examination to determine the current level of 
severity of the service-connected right knee disability would 
be helpful in a equitable disposition of this matter.  

The Board also notes that the veteran's representative 
asserted in the Presentation that the right knee disorder 
should be considered for separate evaluation for arthritis 
based on X-ray findings and painful motion.  As the basis of 
this contention, the representative refers to 38 C.F.R. 
§ 4.59, Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), and 
VAOPGCPREC 23-97.  

In remanding this appeal for further VA examinations, the 
veteran should be made aware of the fact that failure to 
report to a scheduled VA examination without good cause could 
result in the denial of his claims based on the evidence of 
record.  38 C.F.R. § 3.655.  
Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected anal 
fissure, tinea versicolor of the neck, 
arms, trunk, and back, and residuals of a 
right knee injury postoperative with 
degenerative joint disease.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examinations as 
indicated below.  The veteran is hereby 
specifically informed that the 
consequence of his failure to appear for 
the scheduled examination without good 
cause may result in the denial of his 
claims.  38 C.F.R. § 3.655(b).  

3.  Then, the RO should provide the 
veteran the following VA examinations.  
The claims folder and a copy of the 
Remand should be available to the 
examiners for review prior to the 
examinations.  The rationale for all 
opinions expressed should be explained.  

a.  An examination by an 
appropriate examiner to 
determine the current severity 
of the veteran's service-
connected anal fissure.  All 
indicated studies should be 
performed.  

b.  An dermatology examination 
to determine the current 
severity of the veteran's 
service-connected tinea 
versicolor of the neck, arms, 
trunk, and back.  All indicated 
studies should be performed.  

c.  An orthopedic examination 
to determine the current 
severity of the veteran's 
service-connected right knee 
disability postoperative with 
degenerative arthritis.  Any 
necessary tests or studies, 
including X-rays, should be 
conducted.  Tests of joint 
movement against varying 
resistance should be performed 
by the examiner.  The extent of 
any incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
The examiner should be 
requested to identify any 
objective evidence of pain or 
functional loss due to pain.  
The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is 
not feasible, the examiner 
should so state.  

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then, after undertaking 
any other indicated development, the RO 
should readjudicate the issues on appeal.  
In addition, the RO should consider the 
application of a separate rating for the 
veteran's knee disability in accordance 
with 38 C.F.R. § 4.59, Lichtenfels v. 
Derwinski, supra, and VAOPGCPREC 23-97, 
if appropriate.  

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case (SSOC) should be issued and the 
veteran and his representative provided 
with the requisite opportunity to 
respond.  The SSOC should include 
citation to the provisions of 38 C.F.R. 
§ 3.655, if applicable.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




